UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RICKEY B. BRYANT, individually and      
as Guardian ad Litem for Chrystal
R. and Stephanie Windham Bryant,
minors under the age of 17; BRENDA
S. BRYANT, individually and as
Guardian ad Litem for Chrystal R.
and Stephanie Windham Bryant,
minors under the age of 17; SCOTTIE
NEAL PHILBECK,
               Plaintiffs-Appellants,
                and                             No. 00-1894
STEPHEN L. BANNISTER; GENEVIE W.
BANNISTER,
                         Plaintiffs,
                 v.
FOOD LION, INCORPORATED; PROFIT
SHARING RETIREMENT PLAN OF FOOD
LION, INCORPORATED; FOOD LION,
INCORPORATED GROUP BENEFIT PLAN,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                          (CA-90-505-2-11)

                       Argued: April 3, 2001

                      Decided: April 30, 2001

 Before WILKINSON, Chief Judge, WILLIAMS, Circuit Judge,
 and Frederic N. SMALKIN, United States District Judge for the
          District of Maryland, sitting by designation.
2                     BRYANT v. FOOD LION, INC.
Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Julia Penny Clark, BREDHOFF & KAISER, P.L.L.C.,
Washington, D.C., for Appellants. Jane W. Trinkley, MCNAIR LAW
FIRM, P.A., Columbia, South Carolina, for Appellees. ON BRIEF:
Nicholas W. Clark, Washington, D.C., for Appellants. Charles Porter,
MCNAIR LAW FIRM, P.A., Columbia, South Carolina, for Appel-
lees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This case comes to us after some ten years of proceedings in the
district court, which culminated in a bench trial spanning several
weeks during 1997. On May 26, 2000, the district court entered a 74-
page opinion setting forth its findings of facts and conclusions of law
pursuant to Fed. R. Civ. P. 52. The result was a judgment in favor of
the defendants on all claims of the plaintiffs that remained in the case
after the lengthy pretrial proceedings.

   The Court has reviewed the record, and it has found no reversible
error in the carefully crafted work product of the district court.
Although this Court affirms primarily on the reasoning of that court,
there are a few specific points that warrant discussion.

   One of the principal arguments raised in this appeal is that the dis-
trict court applied the wrong legal standard in evaluating evidence of
certain internal memoranda of Food Lion (and conversations or dis-
cussions) relating to an alleged policy by Food Lion against "hanging-
                      BRYANT v. FOOD LION, INC.                        3
on" by employees, i.e., an alleged policy to discourage employees
from maintaining their employment when they were perceived to be
simply hanging on to vest in the company’s ERISA-governed profit
sharing plan.

   Appellants’ theory of the case was that Mr. Bryant (and others)
were terminated (or not rehired) in violation of the Employee Retire-
ment Income Security Act (ERISA), 29 U.S.C. § 1001, et seq., for a
prohibited discriminatory reason, viz., in order to keep them from
vesting in the plan, which vesting would occur after five years of
Food Lion employment. It was claimed by appellants that manage-
ment personnel had a self-interest in preventing "hanging-on," in that
a terminated employee’s pre-vesting profit share would be forfeited
back into the general fund, thus, to some small extent, increasing the
share of other Food Lion employees, including managerial decision-
makers. Appellants claimed that the evidence in question was proba-
tive of the ERISA-prohibited policy and motivation of decision-
makers, including those who made decisions relating to the remaining
plaintiffs in this case. The district court, citing this Court’s decision
in Henson v. Liggett Group, Inc., 61 F.3d 270 (4th Cir. 1995), stated,
at one point in its 74-page opinion, that "[s]uch evidence is as a mat-
ter of law not probative of any plaintiff’s claim." The appellants claim
that by barring such evidence from its consideration, the district court
made an error of law.

   We disagree. We do not understand the reference by the district
court to Henson to have amounted to a categorical exclusion from all
consideration of all the evidence offered by plaintiffs in the form of
memoranda and conversations. Although perhaps a bit overbroad, the
district court’s statement, read in context, actually relates to the
judge’s assignment of little or no probative weight to the evidence in
question. Thus, the district court did not err in its application of Hen-
son to the evidence in this case, and that court’s findings of fact and
conclusions of law are not tainted by any reversible error affecting a
substantial right of appellants in the exclusion of relevant, probative
evidence. See Fed. R. Evid. 103(a).

   Thus, as to the ERISA claims, this Court is of the opinion that the
district court properly applied governing law, and that none of its
findings of fact have been demonstrated to be clearly erroneous. See
4                     BRYANT v. FOOD LION, INC.
Anderson v. City of Bessemer, 470 U.S. 564 (1985). Thus, we affirm
the district court’s findings and conclusions to the effect that appel-
lants were not subject to discriminatory treatment in violation of
ERISA in order to keep them from vesting in the profit sharing plan.

   The only other point that warrants discussion is whether the district
court properly concluded that certain plaintiffs’ terminations were for
"gross misconduct," thus relieving Food Lion of offering so-called
COBRA benefits. See 29 U.S.C. § 1163(2). In light of the district
court’s findings of fact as to the nature of the conduct involved
(which, for example, as to Mr. Bryant, included "flagrant, repeated
insubordination" by a managerial employee), this Court is of the opin-
ion that the district court did not err in characterizing such conduct
as "gross misconduct" for COBRA purposes.

   For the reasons stated, the judgment of the district court is
affirmed.

                                                           AFFIRMED